IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00116-CV

ISAAC MAHURON,
                                                          Appellant
v.

TDCJ,
                                                          Appellee



                         From the County Court at Law
                            Walker County, Texas
                           Trial Court No. 11568-CV


                        ORDER ON REHEARING

      Appellant’s motion for rehearing is granted. The Court’s memorandum opinion

and judgment, dated May 22, 2014, are withdrawn, and this appeal is reinstated.



                                              PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed August 14, 2014
Do not publish